DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,4-11,13-17,26,28,29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1,10 according to  the specification described on par[0074,0110,0128,0167,0168], pages 11,16,19,23,24 examiner believes the claimed 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-5,10,11,13,14,26,28,29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub.2011/0116454) in view of Cai et al. (US Pat.8,380,213).
In claims 1,10 Chen et al. discloses a method for processing semi persistent scheduling (SPS), applied to a first communication device (see par[0051] method supports activation and release of SPS services in any subframe for a user configured with a plurality of carriers), comprising: monitoring control information on one control channel, wherein the control information is used for indicating activation or release of SPS resources on a plurality of carriers, and the SPS resources are semi persistent communication resources configured (see par [0064,0080, 0085] a UE receives/detects PDCCH transmission indicates a number of carriers that may be activated or released of SPS. In particular, the Ue derives bits of a received PDCCH, index of ACK/NACK resource 
release, or a bit value 1 of NDI indicates activation and a bit value 0 of NDI indicates release. 
Cai et al. discloses in Fig.3; a UE 10 ( fig.1) monitors and receives message in the PDCCH from access device 12 ( see steps 146,148; col.12; line 64-67). The UE 10 unpacks DCI field to recognize the new data indicator ( NDI) field ( see step 156; col.13; lines 10-20). Refer to fig.6, the UE 10 determines the new data indicator filed includes zero value ( see fig.6, step 204; col.15; lines 5-22). The UE 10 releases SPS resource when the NDI value is zero ( see fig.3, step 162;  and fig.6; a new data indicator (NDI) field in the control information having bit zero indicates an instruction to release of SPS resources). Cai et al. further discloses in col.22; lines 65-67 the NDI field can be 1 and zero ( a new 

In claims 2,11 Chen et al. discloses wherein monitoring the control information on the one control channel comprises: monitoring a control channel on one carrier of the plurality of carriers to obtain the control information ( see par[0076] the UE derives from PDCCH the SPS activation of a carrier from a set of carriers); wherein the control channel comprises the physical downlink control channel ( see par[0076] the UE derive from the PDCCH); and sending the response information on the at least one data channel comprises: sending first response information by using one carrier of the plurality of carriers (see par[0076] the Ue indicates SPS activation of the carrier using ack resource); wherein the first response information comprises a response to activation or release of the SPS resources on the plurality of carriers ( see par[0078] the UE uses the PUCCH to transmit the ACK to the BS to indicate the release of two or more carriers); or sending second response information by using each carrier of the plurality of carriers respectively (see fig.4A; par[0059-0060] the Ue transmits ACK 410 on carrier 1 for the control signal received on PDCCH), wherein the second response information on a carrier comprises a response to activation or release of an SPS resource on the 

In claims 4,13,29 Chen et al. discloses receiving configuration information of the SPS resources on the plurality of carriers, wherein the configuration information at least comprises a unified SPS scheduling identifier for scheduling the plurality of the SPS resources on the plurality of carriers (see fig.8, steps 802,804; par[0085] the UE receives configuration of the carriers, identifies identification of the carriers, and receives SPS assignment on the carriers. The SPS assignment is performed in any sub-frame (see par[0051]); and detecting blindly the monitored control information by using the unified SPS scheduling identifier ( see par[0080] the Ue detects from the PDCCH indication of number of carriers to be activated or deactivated).

In claims 5,14 Chen et al. discloses the control information comprises: at least one indication bit indicating unified activation or unified release of the SPS resources on the plurality of carriers ( see par[0076] the Ue derives one or more bits from the PDCCH an index of an ACK resource configured to activate a carrier).

In claims 26,28 Chen et al. discloses a communication device, comprising: a transceiver, a memory, a processor, and a computer program stored on the memory . 

Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over
Chen et al. (US Pub.2011/0116454), in view of Cai et al. (US Pat.8,380,213), and further  in view of Kim (US Pat. 8,885,508).
In claims 6,15 Chen et al. discloses monitoring the control information on the one control channel comprises: monitoring the control information carrying carrier identifiers of the plurality of carriers on the one control channel (see fig.8, steps 802,804; par[0085,0083] the UE receives configuration of the carriers, identifies identification of the carriers, and receives SPS assignment on the carriers). Chen et al. does not disclose monitoring the control information carrying a bitmap corresponding to the plurality of carriers on the one control channel. Kim discloses in fig.9; col.10; lines 50-60; the carrier activation command includes a 5-bit bitmap 905, and the bits of the .

Claims 7,8,9,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub.2011/0116454) in view of Cai et al. (US Pat.8,380,213), and further in view of Guo (US Pat. 8,428,066).
In claims 7,8,16 Chen et al. does not disclose sending the response information on the at least one channels comprises: sending a media access control (MAC) control element (CE) on at least one carrier of the plurality of carriers, wherein the MAC CE comprises a payload, and the response information is carried in the payload. Guo discloses in fig.4; col.4; lines 8-27; a process wherein a Ue reports a carrier status. The Ue received a signaling for activating or deactivating the component carriers ( step 404). The Ue uses MAC-CE to indicate the signaling is successfully received and the carrier has been activated (step 406) (sending a media access control (MAC) control element (CE) on at 

In claims 9,17 Chen et al. does not disclose sending the MAC CE with the payload carrying the first response information on the one carrier of the plurality of carriers, comprises at least one of: sending the MAC CE with the payload carrying carrier identifiers of the plurality of carriers on the one carrier of the plurality of carriers; or sending the MAC CE with the payload carrying a bitmap corresponding to the plurality of carriers on the one carrier of the plurality of carriers.

Guo discloses in col.5; lines 25-40 the method for reporting carrier status via the MAC- CE can include bits in the bitmap [1100] of the MAC-CE corresponding to the carriers. For example, the carriers CC1,CC2 are activated while the CC3,CC4 are deactivated ( sending the MAC CE with the payload carrying carrier identifiers of the plurality of carriers on the one carrier of the plurality of carriers; or sending the MAC CE with the payload carrying a bitmap corresponding to the plurality of carriers on the one carrier of the plurality of carriers). Therefore, it would have been obvious to one skilled in the art 
activated or deactivated by using the bits in the bitmap.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pani et al. (US Pub.2010/0118723; Method and Apparatus for Enabling and Disabling a Supplementary Downlink Carrier).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413